UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund May 31, 2016 (Unaudited) Common Stocks - 99.0% Shares Value ($) Banks - 3.0% Capital One Financial 199,468 14,609,036 First Republic Bank 401,021 29,037,931 Capital Goods - 11.0% HD Supply Holdings 1,286,429 a 45,410,944 Hubbell 390,725 b 41,522,346 Ingersoll-Rand 610,607 40,794,654 Regal Beloit 450,087 25,713,470 Xylem 163,356 7,295,479 Commercial & Professional Services - 1.8% Equifax 212,453 Consumer Durables & Apparel - 2.2% PVH 341,642 Consumer Services - .7% Houghton Mifflin Harcourt 581,992 a Diversified Financials - 24.3% E*TRADE Financial 2,315,265 a 64,572,741 Intercontinental Exchange 140,901 38,201,079 Leucadia National 2,859,775 51,761,927 Raymond James Financial 1,086,645 60,928,185 SLM 7,036,214 a 48,338,790 Synchrony Financial 1,923,223 a 60,004,558 TD Ameritrade Holding 965,332 31,537,396 Energy - 1.6% Cheniere Energy 723,319 a,b Exchange-Traded Funds - 1.9% SPDR S&P MidCap rust 103,470 Food, Beverage & Tobacco - 2.7% Archer-Daniels-Midland 941,049 Health Care Equipment & Services - 3.5% Boston Scientific 1,237,203 a 28,096,880 MEDNAX 337,351 a 23,091,676 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Insurance - 4.5% Assurant 351,665 30,732,004 FNF Group 1,027,834 35,922,798 Materials - 5.5% Mosaic 1,727,403 b 43,582,378 Newmont Mining 635,409 20,593,606 Yamana Gold 3,919,138 16,381,997 Media - 3.6% CBS, Cl. B 727,000 40,130,400 Sinclair Broadcast Group, Cl. A 192,373 b 6,084,758 Viacom, Cl. B 135,516 6,012,845 Pharmaceuticals, Biotechnology & Life Sciences - 7.8% Agilent Technologies 755,390 34,664,847 Akorn 1,137,681 a,b 34,005,285 Jazz Pharmaceuticals 207,607 a 31,464,917 Mylan 330,672 a 14,331,324 Retailing - 5.4% LKQ 615,832 a 20,365,564 Staples 4,468,440 39,322,272 Tiffany & Co. 94,361 b 5,846,608 Williams-Sonoma 268,919 b 14,263,464 Semiconductors & Semiconductor Equipment - 2.8% Maxim Integrated Products 632,888 24,024,428 United Microelectronics, ADR 8,757,854 16,464,766 Software & Services - 3.3% Broadridge Financial Solutions 231,571 14,864,542 CoreLogic 204,081 a 7,606,099 Fortinet 231,590 a 7,922,694 Intuit 164,549 17,550,796 Technology Hardware & Equipment - 11.3% Amphenol, Cl. A 404,763 23,767,683 FEI 486,220 52,244,339 FLIR Systems 504,034 15,700,659 Hewlett Packard Enterprise 382,479 7,064,387 Common Stocks - 99.0% (continued) Shares Value ($) Technology Hardware & Equipment - 11.3% (continued) Ingram Micro, Cl. A 280,627 9,718,113 Keysight Technologies 1,446,098 a 44,293,982 Viavi Solutions 1,874,438 a 12,802,412 Utilities - 2.1% Calpine 1,549,021 a 22,925,511 ITC Holdings 163,722 7,288,903 Total Common Stocks (cost $1,284,436,686) Master Limited Partnerships - .7% Diversified Financials - .7% Blackstone Group LP (cost $8,288,250) 403,456 Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,353,390) 7,353,390 c Investment of Cash Collateral for Securities Loaned - 1.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $21,329,198) 21,329,198 c Total Investments (cost $1,321,407,524) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund LP—Limited Partnership SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $58,531,283 and the value of the collateral held by the fund was $60,356,104, consisting of cash collateral of $21,329,198 and U.S. Government & Agency securities valued at $39,026,906. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Diversified Financials 25.0 Technology Hardware & Equipment 11.3 Capital Goods 11.0 Pharmaceuticals, Biotechnology & Life Sciences 7.8 Materials 5.5 Retailing 5.4 Insurance 4.5 Media 3.6 Health Care Equipment & Services 3.5 Software & Services 3.3 Banks 3.0 Semiconductors & Semiconductor Equipment 2.8 Food, Beverage & Tobacco 2.7 Consumer Durables & Apparel 2.2 Utilities 2.1 Money Market Investments 2.0 Exchange-Traded Funds 1.9 Commercial & Professional Services 1.8 Energy 1.6 Consumer Services .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,388,271,613 - - Equity Securities— Foreign Common Stocks † 32,846,763 - - Exchange-Traded Funds 28,125,215 - - Master Limited Partnerships † 10,566,513 - - Mutual Funds 28,682,588 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $167,085,168, consisting of $227,851,254 gross unrealized appreciation and $60,766,086 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund May 31, 2016 (Unaudited) Common Stocks - 99.9% Shares Value ($) Banks - 14.7% Ameris Bancorp 310,535 9,884,329 Columbia Banking System 291,664 8,887,002 FCB Financial Holdings, Cl. A 488,187 a 18,048,273 First Busey 155,770 3,456,536 First Interstate BancSystem, Cl. A 341,234 9,885,549 Pinnacle Financial Partners 234,502 b 11,532,808 Simmons First National, Cl. A 100,593 4,776,156 South State 174,254 12,631,672 SVB Financial Group 238,189 a 26,248,428 Talmer Bancorp, Cl. A 671,048 13,380,697 Capital Goods - 6.6% Altra Industrial Motion 139,009 3,758,803 CLARCOR 144,315 8,557,880 Encore Wire 202,338 7,889,159 Proto Labs 12,831 a 844,280 Simpson Manufacturing 428,396 16,951,630 TASER International 206,703 a,b 4,623,946 Thermon Group Holdings 554,134 a 11,138,093 Commercial & Professional Services - 8.5% Herman Miller 234,077 7,410,878 HNI 141,952 6,539,729 Huron Consulting Group 62,436 a 3,655,003 Interface 840,318 14,251,793 Knoll 130,974 3,250,775 Korn/Ferry International 356,049 10,272,014 Steelcase, Cl. A 534,341 8,528,082 TrueBlue 759,244 a 15,040,624 Consumer Durables & Apparel - 1.4% WCI Communities 663,742 a Consumer Services - 2.2% Fogo De Chao 137,307 b 1,845,406 Houghton Mifflin Harcourt 637,794 a 10,970,057 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.9% (continued) Shares Value ($) Consumer Services - 2.2% (continued) Potbelly 365,932 a 4,837,621 Diversified Financials - 7.9% FNFV Group 625,170 a 7,514,543 Green Dot, Cl. A 398,905 a 8,799,844 Investment Technology Group 330,407 6,092,705 Landcadia Holdings 315,478 3,154,780 Raymond James Financial 267,038 14,972,821 SLM 3,413,887 a 23,453,404 Energy - .2% Cobalt International Energy 594,683 a Exchange-Traded Funds - .5% iShares Russell 2000 ETF 38,725 b Health Care Equipment & Services - 2.5% Adeptus Health, Cl. A 53,575 a,b 3,830,613 Brookdale Senior Living 895,511 a 16,065,467 Insurance - 2.3% Primerica 329,174 b Materials - 5.7% Methanex 587,284 b 19,333,389 New Gold 3,273,626 a 12,537,988 OMNOVA Solutions 1,104,502 a 7,610,019 Yamana Gold 1,682,203 7,031,609 Media - 5.6% Gray Television 320,933 a 3,793,428 Media General 309,667 a 5,524,459 Nexstar Broadcasting Group, Cl. A 310,367 b 16,517,732 Sinclair Broadcast Group, Cl. A 627,120 b 19,835,806 Pharmaceuticals, Biotechnology & Life Sciences - 11.0% Flamel Technologies, ADR 1,095,831 a 11,659,642 Flexion Therapeutics 156,494 a 2,729,255 GW Pharmaceuticals, ADR 269,794 a,b 24,044,041 Revance Therapeutics 635,395 a 13,025,597 Sangamo BioSciences 858,511 a,b 5,923,726 TherapeuticsMD 3,505,401 a,b 31,338,285 Common Stocks - 99.9% (continued) Shares Value ($) Retailing - 1.9% Lithia Motors, Cl. A 184,762 Semiconductors & Semiconductor Equipment - 3.6% Applied Micro Circuits 1,438,642 a 9,466,264 Microsemi 161,098 a 5,449,945 Veeco Instruments 810,066 a 14,411,074 Software & Services - 7.2% CommVault Systems 490,463 a 22,208,165 CoreLogic 392,034 a 14,611,107 Gogo 825,853 a,b 9,282,588 Infoblox 499,771 a 9,400,693 Silver Spring Networks 198,515 a 2,590,621 Technology Hardware & Equipment - 12.3% Ciena 860,464 a 15,023,701 Fabrinet 230,199 a 8,172,065 Keysight Technologies 283,998 a 8,698,859 Lumentum Holdings 286,639 7,263,432 Methode Electronics 428,572 12,647,160 ScanSource 230,209 a 8,835,421 Sierra Wireless 533,836 a,b 10,553,938 Universal Display 292,459 a,b 19,638,622 Viavi Solutions 1,300,909 a 8,885,208 Transportation - 5.8% ArcBest 222,104 3,826,852 Avis Budget Group 718,366 a 21,550,980 Knight Transportation 625,700 b 16,343,284 Werner Enterprises 204,879 5,099,438 Total Common Stocks (cost $712,730,282) Other Investment - .1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $187,090) 187,090 c Investment of Cash Collateral for Securities Loaned - 12.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $104,593,972) 104,593,972 c Total Investments (cost $817,511,344) % STATEMENT OF INVESTMENTS (Unaudited) (continued) Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $121,440,297 and the value of the collateral held by the fund was $123,159,340, consisting of cash collateral of $104,593,972 and U.S. Government & Agency securities valued at $18,565,368. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 14.7 Money Market Investments 13.0 Technology Hardware & Equipment 12.3 Pharmaceuticals, Biotechnology & Life Sciences 11.0 Commercial & Professional Services 8.5 Diversified Financials 7.9 Software & Services 7.2 Capital Goods 6.6 Transportation 5.8 Materials 5.7 Media 5.6 Semiconductors & Semiconductor Equipment 3.6 Health Care Equipment & Services 2.5 Insurance 2.3 Consumer Services 2.2 Retailing 1.9 Consumer Durables & Apparel 1.4 Exchange-Traded Funds .5 Energy .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 710,951,467 - - Equity Securities— Foreign Common Stocks † 93,332,672 - - Exchange-Traded Funds 4,453,375 - - Mutual Funds 104,781,062 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $96,007,232, consisting of $128,104,104 gross unrealized appreciation and $32,096,872 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund May 31, 2016 (Unaudited) Common Stocks - 99.7% Shares Value ($) Banks - 4.8% First Republic Bank 6,431 465,669 SVB Financial Group 8,388 a 924,358 Capital Goods - 3.6% Honeywell International 9,019 Commercial & Professional Services - 7.7% Equifax 9,592 1,206,002 Korn/Ferry International 35,695 1,029,801 Consumer Services - 1.3% Penn National Gaming 23,759 a Diversified Financials - 20.0% BlackRock 3,101 1,128,299 E*TRADE Financial 48,536 a 1,353,669 Intercontinental Exchange 4,854 1,316,016 SLM 69,126 a 474,896 Synchrony Financial 47,777 a 1,490,642 Exchange-Traded Funds - .4% SPDR S&P rust 539 Food, Beverage & Tobacco - 5.6% Coca-Cola 14,293 637,468 ConAgra Foods 10,118 462,393 Mondelez International, Cl. A 11,713 521,111 Health Care Equipment & Services - 3.9% Boston Scientific 30,305 a 688,227 Brookdale Senior Living 24,980 a 448,141 Insurance - 1.3% FNF Group 11,052 Materials - 4.5% Mosaic 51,332 Media - 4.1% CBS, Cl. B 11,867 655,058 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Media - 4.1% (continued) Interpublic Group of Companies 22,096 528,094 Pharmaceuticals, Biotechnology & Life Sciences - 4.3% Bristol-Myers Squibb 10,164 728,759 Mylan 12,073 a 523,244 Retailing - 7.9% Amazon.com 1,635 a 1,181,762 J.C. Penney 42,366 a,b 330,031 Staples 39,285 345,708 Tiffany & Co. 7,000 433,720 Semiconductors & Semiconductor Equipment - 9.6% Broadcom 4,340 669,922 Mellanox Technologies 6,592 a 312,461 Microchip Technology 11,758 b 607,653 Power Integrations 12,021 599,728 Xilinx 11,948 566,216 Software & Services - 19.0% Alphabet, Cl. C 1,347 a 991,015 Facebook, Cl. A 5,955 a 707,514 Fortinet 18,382 a 628,848 Oracle 24,772 995,834 salesforce.com 9,974 a 834,923 Splunk 9,148 a,b 525,553 Visa, Cl. A 9,933 784,111 Technology Hardware & Equipment - 1.7% Amphenol, Cl. A 8,230 Total Common Stocks (cost $26,274,772) Other Investment - .2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $63,013) 63,013 c Investment of Cash Collateral for Securities Loaned - 2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $752,087) 752,087 c Total Investments (cost $27,089,872) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $1,453,836 and the value of the collateral held by the fund was $1,474,245, consisting of cash collateral of $752,087 and U.S. Government & Agency securities valued at $722,158. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 20.0 Software & Services 19.0 Semiconductors & Semiconductor Equipment 9.6 Retailing 7.9 Commercial & Professional Services 7.7 Food, Beverage & Tobacco 5.6 Banks 4.8 Materials 4.5 Pharmaceuticals, Biotechnology & Life Sciences 4.3 Media 4.1 Health Care Equipment & Services 3.9 Capital Goods 3.6 Money Market Investments 2.8 Technology Hardware & Equipment 1.7 Consumer Services 1.3 Insurance 1.3 Exchange-Traded Funds .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 1 Level 2 - Other Unadjusted Significant Level 3 Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 27,990,499 - - Equity Securities - Foreign Common Stocks † 669,922 - - Exchange-Traded Funds 113,104 - - Mutual Funds 815,100 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $2,498,753, consisting of $3,079,383 gross unrealized appreciation and $580,630 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund May 31, 2016 (Unaudited) Common Stocks - 99.9% Shares Value ($) Banks - 9.5% Citigroup 631,922 29,428,608 Comerica 167,251 7,877,522 JPMorgan Chase & Co. 1,138,807 74,329,933 PNC Financial Services Group 215,739 19,360,418 SunTrust Banks 351,441 15,400,145 Capital Goods - 7.2% Honeywell International 198,931 22,644,316 Northrop Grumman 86,216 18,335,557 Raytheon 366,664 47,545,321 United Technologies 223,321 22,461,626 Consumer Services - 1.2% Carnival 398,748 Diversified Financials - 11.6% Capital One Financial 326,677 23,925,824 Charles Schwab 671,111 20,522,574 E*TRADE Financial 653,624 a 18,229,573 Goldman Sachs Group 193,002 30,779,959 Morgan Stanley 972,195 26,608,977 Raymond James Financial 217,902 12,217,765 Synchrony Financial 749,338 a 23,379,346 Voya Financial 739,447 24,298,228 Energy - 13.6% EOG Resources 612,625 49,843,170 Hess 411,206 24,643,576 Occidental Petroleum 977,198 73,719,817 Phillips 66 331,077 b 26,605,348 Pioneer Natural Resources 123,621 19,818,919 Schlumberger 200,513 15,299,142 Food & Staples Retailing - .5% CVS Health 79,619 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.9% (continued) Shares Value ($) Food, Beverage & Tobacco - 8.3% Archer-Daniels-Midland 270,746 11,579,806 Coca-Cola 602,959 26,891,971 ConAgra Foods 492,943 22,527,495 Kellogg 195,881 14,567,670 Molson Coors Brewing, Cl. B 305,169 30,266,661 Mondelez International, Cl. A 240,019 10,678,445 PepsiCo 112,509 11,382,536 Health Care Equipment & Services - 3.5% Boston Scientific 911,147 a 20,692,148 Express Scripts Holding 103,258 a 7,801,142 UnitedHealth Group 197,579 26,410,385 Insurance - 7.3% Allstate 225,840 15,246,458 American International Group 262,540 15,195,815 Chubb 183,332 23,211,664 FNF Group 210,963 7,373,157 Hartford Financial Services Group 338,014 15,268,092 Prudential Financial 455,637 36,109,232 Materials - 6.0% CF Industries Holdings 586,795 16,230,750 Dow Chemical 283,450 14,557,992 Martin Marietta Materials 40,669 7,688,068 Mosaic 223,177 b 5,630,756 Packaging Corporation of America 233,125 15,906,119 Vulcan Materials 281,289 32,840,491 Media - 5.5% CBS, Cl. B 195,435 10,788,012 Charter Communications, Cl. A 39,138 a 8,568,939 Interpublic Group of Companies 326,581 7,805,286 Omnicom Group 266,759 22,229,027 Time Warner 363,652 27,513,910 Viacom, Cl. B 175,165 7,772,071 Pharmaceuticals, Biotechnology & Life Sciences - 6.8% Bristol-Myers Squibb 158,553 11,368,250 Eli Lilly & Co. 166,241 12,473,062 Common Stocks - 99.9% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 6.8% (continued) Merck & Co. 515,540 29,004,280 Pfizer 1,492,350 51,784,545 Real Estate - 1.0% Communications Sales & Leasing 631,670 c Retailing - 1.0% Staples 1,708,060 Semiconductors & Semiconductor Equipment - 5.6% Applied Materials 1,469,385 35,882,382 Microchip Technology 578,265 b 29,884,735 Texas Instruments 333,091 20,185,315 Software & Services - 3.6% Alphabet, Cl. A 20,754 a 15,541,633 Citrix Systems 118,765 a 10,085,524 Oracle 752,902 30,266,660 Technology Hardware & Equipment - 3.5% Cisco Systems 1,603,719 46,588,037 Corning 373,492 7,802,248 Telecommunication Services - 2.7% AT&T 1,071,695 Transportation - 1.5% Delta Air Lines 517,542 Total Common Stocks (cost $1,337,709,785) Other Investment - .0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $50,368) 50,368 d Investment of Cash Collateral for Securities Loaned - 1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $25,404,304) 25,404,304 d Total Investments (cost $1,363,164,457) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $56,774,245 and the value of the collateral held by the fund was $57,770,980, consisting of cash collateral of $25,404,304 and U.S. Government & Agency securities valued at $32,366,676. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Energy 13.6 Diversified Financials 11.6 Banks 9.5 Food, Beverage & Tobacco 8.3 Insurance 7.3 Capital Goods 7.2 Pharmaceuticals, Biotechnology & Life Sciences 6.8 Materials 6.0 Semiconductors & Semiconductor Equipment 5.6 Media 5.5 Software & Services 3.6 Health Care Equipment & Services 3.5 Technology Hardware & Equipment 3.5 Telecommunication Services 2.7 Money Market Investments 1.6 Transportation 1.5 Consumer Services 1.2 Real Estate 1.0 Retailing 1.0 Food & Staples Retailing .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,542,851,195 - - Mutual Funds 25,454,672 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $205,141,410, consisting of $233,217,892 gross unrealized appreciation and $28,076,482 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund May 31, 2016 (Unaudited) Common Stocks - 99.1% Shares Value ($) Automobiles & Components - .9% Visteon 26,675 Banks - 4.7% BancorpSouth 83,920 2,004,849 Cathay General Bancorp 89,320 2,752,842 East West Bancorp 125,090 4,828,474 First Horizon National 46,175 672,308 Capital Goods - 11.0% A.O. Smith 14,025 1,154,258 Allison Transmission Holdings 130,775 3,673,470 BWX Technologies 21,375 751,759 GATX 47,075 a 2,159,330 Huntington Ingalls Industries 26,855 4,119,826 KBR 16,725 243,349 Lennox International 31,950 4,388,332 Owens Corning 65,450 3,342,531 Spirit AeroSystems Holdings, Cl. A 73,825 b 3,453,533 Wabtec 6,125 473,953 Commercial & Professional Services - 2.1% Deluxe 70,710 Consumer Durables & Apparel - 5.2% Brunswick 91,450 4,377,711 NVR 1,640 b 2,842,120 Tempur Sealy International 70,300 b 4,092,866 Consumer Services - 1.8% Darden Restaurants 49,750 3,374,542 ServiceMaster Global Holdings 9,000 b 344,160 Wyndham Worldwide 2,235 a 150,617 Diversified Financials - 3.2% Affiliated Managers Group 21,230 b 3,683,830 CBOE Holdings 16,900 1,075,685 SEI Investments 31,515 1,621,132 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Diversified Financials - 3.2% (continued) T. Rowe Price Group 6,945 535,182 Energy - 3.1% HollyFrontier 43,375 1,160,715 Tesoro 12,050 940,864 Western Refining 48,550 a 1,031,202 World Fuel Services 77,750 3,574,167 Food, Beverage & Tobacco - 4.8% Boston Beer, Cl. A 5,450 a,b 846,930 Dean Foods 224,825 a 4,109,801 Ingredion 45,450 5,336,284 Health Care Equipment & Services - 4.8% Allscripts Healthcare Solutions 291,750 b 3,935,707 Hologic 114,925 b 3,954,569 Teleflex 10,660 a 1,717,326 WellCare Health Plans 7,700 b 780,934 Insurance - 7.5% Aspen Insurance Holdings 26,350 1,260,848 CNO Financial Group 62,700 1,272,183 First American Financial 48,225 1,844,124 Lincoln National 5,940 272,349 Old Republic International 219,900 4,213,284 Primerica 56,025 a 3,143,563 Reinsurance Group of America 21,170 2,098,794 The Hanover Insurance Group 25,460 2,206,873 Materials - 6.9% Bemis 8,025 403,979 Cabot 70,700 3,231,697 Carpenter Technology 10,150 325,206 Commercial Metals 37,200 638,724 Crown Holdings 26,150 b 1,364,246 PolyOne 53,850 2,017,759 Reliance Steel & Aluminum 67,625 5,027,919 Steel Dynamics 5,850 144,437 Worthington Industries 49,050 1,832,508 Common Stocks - 99.1% (continued) Shares Value ($) Media - .9% New York Times, Cl. A 151,525 Pharmaceuticals, Biotechnology & Life Sciences - 4.4% Charles River Laboratories International 35,150 b 3,020,439 Mettler-Toledo International 14,985 b 5,624,170 United Therapeutics 7,350 b 875,165 Real Estate - 9.2% General Growth Properties 47,550 c 1,277,669 Kilroy Realty 78,350 c 4,947,802 Lamar Advertising, Cl. A 72,325 4,704,741 Post Properties 53,450 c 3,237,466 Taubman Centers 20,810 c 1,426,942 Weingarten Realty Investors 116,705 c 4,391,609 Retailing - 2.2% Big Lots 81,010 4,236,823 GNC Holdings, Cl. A 20,725 539,886 Semiconductors & Semiconductor Equipment - 1.8% Integrated Device Technology 169,395 b Software & Services - 10.4% Citrix Systems 47,675 b 4,048,561 Convergys 68,850 1,940,882 CoreLogic 63,350 b 2,361,054 DST Systems 38,955 4,710,439 Mentor Graphics 170,065 3,646,194 NeuStar, Cl. A 86,695 a,b 2,041,667 Nuance Communications 220,225 b 3,682,162 Technology Hardware & Equipment - 4.5% Arrow Electronics 9,425 b 609,044 Belden 24,400 1,577,948 Ciena 97,100 b 1,695,366 InterDigital 28,525 1,663,008 IPG Photonics 6,225 b 537,716 Manhattan Associates 6,900 b 454,917 NCR 101,450 b 3,132,776 Telecommunication Services - .6% CenturyLink 47,350 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Transportation - 3.1% Alaska Air Group 42,105 a 2,795,772 JetBlue Airways 212,975 b 3,818,642 Utilities - 6.0% FirstEnergy 114,925 3,770,689 Great Plains Energy 134,650 3,929,087 IDACORP 21,700 1,588,657 NiSource 154,400 3,683,984 Total Common Stocks (cost $193,718,787) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,776,354) 1,776,354 d Investment of Cash Collateral for Securities Loaned - 5.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,774,369) 10,774,369 d Total Investments (cost $206,269,510) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $15,106,911 and the value of the collateral held by the fund was $15,441,706, consisting of cash collateral of $10,774,369 and U.S. Government & Agency securities valued at $4,667,337. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.0 Software & Services 10.4 Real Estate 9.2 Insurance 7.5 Materials 6.9 Utilities 6.0 Money Market Investments 5.8 Consumer Durables & Apparel 5.2 Food, Beverage & Tobacco 4.8 Health Care Equipment & Services 4.8 Banks 4.7 Technology Hardware & Equipment 4.5 Pharmaceuticals, Biotechnology & Life Sciences 4.4 Diversified Financials 3.2 Energy 3.1 Transportation 3.1 Retailing 2.2 Commercial & Professional Services 2.1 Consumer Services 1.8 Semiconductors & Semiconductor Equipment 1.8 Automobiles & Components .9 Media .9 Telecommunication Services .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 214,451,803 - - Mutual Funds 12,550,723 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $20,733,016, consisting of $30,676,497 gross unrealized appreciation and $9,943,481 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund May 31, 2016 (Unaudited) Common Stocks - 99.2% Shares Value ($) Communications Equipment - 7.5% Cisco Systems 368,730 10,711,606 Palo Alto Networks 62,781 a 8,190,409 Electronic Equipment & Instruments - 6.7% Amphenol, Cl. A 188,944 11,094,792 Tesla Motors 26,113 a,b 5,829,205 Internet & Catalog Retail - 10.3% Amazon.com 23,614 a 17,067,963 Netflix 88,520 a,b 9,079,496 Internet Software & Services - 20.3% Alphabet, Cl. A 10,248 a 7,674,215 Alphabet, Cl. C 14,715 a 10,826,120 Facebook, Cl. A 136,367 a 16,201,763 Splunk 184,802 a,b 10,616,875 Tencent Holdings 282,200 6,293,506 IT Services - 12.7% Cognizant Technology Solutions, Cl. A 204,830 a 12,584,755 Paychex 116,330 6,307,413 Visa, Cl. A 167,538 13,225,450 Semiconductors & Semiconductor Equipment - 20.5% Applied Materials 220,930 5,395,111 Broadcom 81,294 12,548,542 Cavium 83,260 a 4,142,185 Microchip Technology 176,533 9,123,225 NXP Semiconductors 103,612 a 9,790,298 Texas Instruments 182,837 11,079,922 Software - 21.2% Adobe Systems 56,035 a 5,573,801 Citrix Systems 147,292 a 12,508,037 Oracle 274,747 11,044,829 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Software - 21.2% (continued) salesforce.com 185,614 a 15,537,748 Workday, Cl. A 120,521 a 9,140,313 Total Common Stocks (cost $185,971,878) Limited Partnership Interests - .2% Semiconductors & Semiconductor Equipment - .2% Bluestream Ventures LP (cost $1,030,996) 2,046 a,c Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,022,487) 2,022,487 d Investment of Cash Collateral for Securities Loaned - 2.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,887,565) 5,887,565 d Total Investments (cost $194,912,926) % Liabilities, Less Cash and Receivables %) ) Net Assets % LP—Limited Partnership a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $22,549,099 and the value of the collateral held by the fund was $22,913,769, consisting of cash collateral of $5,887,565 and U.S. Government & Agency securities valued at $17,026,204. c Security restricted as to public resale. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software 21.2 Semiconductors & Semiconductor Equipment 20.7 Internet Software & Services 20.3 IT Services 12.7 Internet & Catalog Retail 10.3 Communications Equipment 7.5 Electronic Equipment & Instruments 6.7 Money Market Investments 3.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 222,955,233 - - Equity Securities— Foreign Common Stocks † 28,632,346 - - Limited Partnership Interests † - - 506,884 Mutual Funds 7,910,052 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The fair value of the fund’s interest in a limited partnership represents the amount that the fund could reasonably expect to receive from the limited partnership if the fund’s capital was withdrawn from the limited partnership at the time of valuation, based on information available at the time the valuation is made and that the fund believes to be reliable. The valuation utilizes financial information supplied by the limited partnership with adjustments made daily for any underlying exchange traded securities. Limited partnerships are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by NOTES collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $65,091,589, consisting of $71,052,580 gross unrealized appreciation and $5,960,991 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 By: /s/ James Windels James Windels Treasurer Date: July 21, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
